DETAILED ACTION
Allowable Subject Matter


Claims 1-6, 9, 12-23, 26-27, 29-64 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
An automated carrier system for moving objects to be processed, said automated carrier system comprising: a carrier comprising a base structure configured to support an object; the carrier further comprising at least two wheels mounted to at least two motors to provide at least two wheel assemblies, the at least two wheel assemblies being pivotally supported on the base structure for pivoting movement from a first position to a second position to effect a change in direction of movement of the carrier; and an array of raised rectangular-shaped track sections that are not mutually connected to one another on a floor; the at least two wheel assemblies of the carrier further including at least two guide rollers configured to roll against opposite sides of the rectangular-shaped track sections, and wherein the at least two guide rollers are configured to realign the carrier to move in a linear direction from one raised rectangular-shaped track section to an adjacent raised rectangular-shaped track section in response to the at least two guide rollers engaging respective corners of the adjacent track section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618